Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/26/2022 has been entered.
Applicants submission of IDS on 4/26/2022 has been considered. 


Status of the application
3. 	Claims 1, 2, 4, 6, 8-17 are pending in this application.
Claims 1, 8, 12 have been amended.
Claims 1, 2, 4, 6, 8-17 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 2, 4, 6, 8-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time
the application was filed, had possession of the claimed invention. 

6.	Claim 1 recites “the protein drink is 80-100% by weight of meat broth and has one-third of the total weight being meat”. However, if we consider that claim 1 also recites “3 to 20% by weight protein with regard to the total weight of the drink”, then one-third of the total weight being meat should be with respect to the total weight of the meat broth and not with respect to the total protein drink. Therefore, one-third amount of protein may be considered to have support from the specification as specification recites “up to third of the total weight of the drink is entirely meat” ([0025] in PGPUB, One-third is considered the upper limit value).  It is the only interpretation that one-third of the total weight being meat is with respect to meat broth can be made for amended claim 1 because claim 1 also recites “3 to 20 wt.% of the protein is with regard to the total weight of the drink”. 
However, there is no support from the specification that “has one-third of the total weight being meat” with respect to ‘meat broth’.  


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 2, 4, 6, 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 1 recites “the protein drink is 80-100% by weight of meat broth and has one-third of the total weight being meat”. It is apparently unclear whether one-third protein is with respect to total protein drink or with respect to the meat broth. However, if we consider that claim 1 also recites “3 to 20% by weight protein with regard to the total weight of the drink”, then one-third of the total weight being meat should be with respect to the total weight of the ‘meat broth’ and after dilution, it is final amount from 3-20 wt. % with regard to the total weight of the drink. However, if the meat broth is 100%, then even if one third is meat protein in 100% meat broth, it is not going to match with 3-20% by weight of meat with respect to total protein drink. 
Therefore, examiner is considering 3-20 wt.% protein in the final protein drink having claimed 80% meat broth in the protein drink in this office action.  However, this interpretation also leads to 112 first paragraph and discussed above.
It is also to be noted that if the meat broth has one third of 100% 

Claim Rejections - 35 USC § 103
10.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the
subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. 	Claims 1, 2, 4, 8,11, 12, 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574.

13.	 It is to be noted that claim 8 is independent claim having method claims followed by the amounts of ingredients used to make protein drink using the method steps to make a protein drink. Therefore, the method steps are addressed first.
Regarding claims 8, 12, 14, and 1, Matz et al. discloses a ready-to-drink protein beverage having other nutritional ingredients like sugar, vitamins etc. in 10 Oz. of liquid in a can (at least on page 4 lines 22-25; Example 1). Matz et al. also discloses that the
ingredients protein(s) with other additives are mixed by blending together the ingredients in a mixing kettle until all the protein lumps are eliminated (at least in page 5 lines 32-35). It is to be noted that the meat is from frozen meat stock (page 5 line 5). Therefore, the blending step meets “grinding cooled or defrosted meat” as claimed in claim 8. It is Known that the grinding apparatus to ground meat is a mincing apparatus to meat “meat mincer’” of claim 8.
Martz et al also discloses that the tomato-based beverage can be made by two ways (a) using tomato paste or using tomato juice (page 4 lines 15-20). Martz et al also discloses that the beverage can include sugar, salt, fruit juices, spices, extracts essential oils, flavors etc. (page 3 lines 10-15) and tomato puree can be considered as source of tomato solid to make tomato juice and this method provides first the protein is dissolved in hot water and then added to the tomato juice along with the other ingredients (page 3 lines 35-45).
It is to be noted that the mixing is performed in a way to eliminate all proteins lumps and hot water is added in order to reduce thickness of the liquid followed by adding tomato paste with agitation and finally heating at 170-180 degree F (i.e. around 85 degree C) (pages 5 last paragraph to page 6 first para) and tomato paste can be substituted with tomato puree as desired (page 4 line 14-15).
Matz et al. discloses that the protein be dissolved first in hot water (page 3 lines 40-45) and it includes frozen meat stock also (at least page 4, 5) and meat protein can be 50% of the total protein content (at least in claim 9 of Matz et al.).
However, Matz et al. is silent specifically about the step of “producing a meat broth by adding the ground meat” made from ‘added ground meat’ and ‘by bringing the meat broth to the boil’ as claimed in claim 8.
Therefore, in order to produce ground meat to liquid (i.e. broth) form as claimed in amended claim 8, one of ordinary skill in the art can modify Matz et al. having 79% water plus ground meat [For example, Matz et al.  discloses that water 1873 lbs. out of 2637 Ibs. (at least in page 4 of Marz et al.) and about 70% (water) with about 8.7% frozen meat stock which is modified by Smittle et al. (70% water of Matz et al. modified by Smittle’s meat broth), totaling about 79% meat broth, at least in page 5 of Marz et al. in the composition] by including the method steps of Smittle et al. to incorporate 80% as meat broth into the Matz’s composition and discussed below in detail. 
It is understood that ground meat when dissolved completely in water, it can make liquid meat broth. It is also to be noted that Matz et al. discloses up to 50% meat stock protein (page 2 line 10) can be used. So Smittle et al. and Zabel et al. have been used as secondary prior arts to teach how to make meat broth to modfy Matz et al. 
Smittle et al. discloses that meat from various sources ([0031]) can be heated to 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in claims 87, 89 of Smittle et al.) in order to digest the meat to have in slurry form having moisture content of at least about 74% by weight ([0035]) which can be used as a liquid digest (i.e. broth) ([0038]) and the provision is for a puree ([0038]) for human or animal consumption ( [0038]) and may be digested with enzymes ( [0037]) and can be made by grinding (at least in claim 52) engaging a jacketed blender and any kind of heating apparatus including any type of oven or heat exchangers including pressure cooker [0066)). It is also to be noted that the meat slurry of Smittle et al. can be of any physical form including liquid form also ([0080]) and can be in many desired types also ([O080]).
In order to make meat broth, Zabel et al. also discloses that meat broth is made by extracting selected meat having connective tissue at a temperature of 190 degree F (i.e. 95 degree C)(col 3 lines 58-60). Therefore, the cooking temperature is within the disclosed range of Smittle et al. Even if Smittle et al. has broad temperature range of 130-270 degree F, however, Smittle et al. discloses that many desired type of end product including liquid digest ([0038]) can be made. Therefore, the teaching of Zabel et al. will motivate one of ordinary skill in the art to narrow the temperature range around 190 degree F [95 degree C] (close to boiling) and optimizing the less time if boiling temperature is considered to make liquid broth. It is to be noted  that 95 degree C of Zabel et al. narrows the broad range of Smittle et al. and can be addressed using REV to optimize 100 degree C with vs 95 degree C with time for having same effect and therefore, addressed using REV.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. (page 3 lines 35-40 e.g. protein to dissolve) with the teaching of Smittle et al. and Zabel et al. to heat  at a disclosed high temperature  which includes boiling temperature in order to make the liquid broth from ground meat and this liquefied form of meat slurry which is made by using high temperature to make meat broth as disclosed by Zabel et al. (in Zabel et al. col 3 lines 55-60 e.g. 190 degree F).
Therefore, the disclosed cooking step reads on “bringing the meat broth to the boil” as claimed in claim 8.
 However, even if  the disclosed temperature and time ranges meet the claimed temperature and time , Zabel et al. has disclosed that temperature can be close to boiling. Therefore, it is within the skill of one of ordinary skill in the art to optimize the time specifically at the boiling temperature as because Zabel does not specifically mention claimed time at the boiling temperature condition. This is addressed by using Result Effective Variable. 
Absent showing of unexpected results, the specific amount of boiling condition i.e. temperature and time of boiling is not considered to confer patentability to the claims. As the amount temperature are variables that can be modified, among others, by adjusting the amount of time and boiling temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of boiling temperature in Matz et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired liquefied protein (including meat) in solution as broth. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that if we consider the combinations of the disclosed prior arts by Matz et al. Smittle et al. and Zabel et al. , the disclosed method can make the liquid meat broth “without removing fine particles”  and bringing the meat broth to boil under disclosed condition to meet claim 8.  
Matz et al. is silent about the step of “Finely pureeing the broth containing all of the added ground meat.
Matz et al. also discloses that the tomato puree can be incorporated to the meat containing beverage as tomato solid in order to make tomato based protein-rich product (page 3 lines 35-36) and tomato paste can be further added to adjust the solid content 14-15% (page 6 lines 6-8) in order to provide desired tomato flavoring and to make it highly palatable (page 3 lines 2-5). Therefore, it is to be noted that and as discussed above that the “pureeing” is the type of desired consistency to be achieved with the desired amount of solid content in the composition. Matz et al. discloses that solid content can be adjusted to 14-15% (page 6 and lines 5-7) and it is known and as evidenced by NPL Tomato puree vs paste that the solid content of tomato puree is in general can be 7-24% solid content and paste is greater than 24% solid content (page 2, 3.2.1, 32.2).
Smittle et al. discloses that meat slurry as meat broth can be used to prepare a puree ([0038]) for human or animal consumption ([0038]). Matz et al. discloses that the composition can include tomato puree (page 4 line 14) . Therefore, Matz and Smittle are combinable with respect to further pureeing the broth as claimed in claim 8. 
Therefore, the liquid meat broth made by the disclosed method of Smittle et al. and Zabel et al. by using the ground meat and water to modify  Matz’s composition which includes puree consistency (tomato puree) and also final product can be made at desired puree consistency with these components as taught by Smittle et al. also ([0038])   by “pureeing the broth”  to meet claim limitation of “ Finely pureeing the broth containing all of the ground meat as claimed in claim 8. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. with Smittle et al. ([0038]) and Zabel et al. to make ready-to drink protein beverage by including more dissolved meat protein as ‘meat broth’ in combination with tomato puree makes tomato based beverage containing tomato based flavored and highly palatable tomato based protein drink (Matz et al. page 3 lines 3-5, 36). 
	 In addition, the final product having solid content 14-15% (page 6 and lines 5-7) and it is known and as evidenced by NPL Tomato puree vs paste that the solid content of tomato puree is in general can be 7-24% solid content and paste is greater than 24% solid content (page 2, 3.2.1, 32.2) as discussed above. Therefore, Matz et al. discloses that the final product is made at 350 gallon size using mixer with agitator in motion and therefore, agitator mixer can be in a large size (i.e. industrial mixer) to handle large volume of 35-0 gallon which is industrial it contains meat broth with other ingredients and tomato pureed consistency having 14-15% solid content (page 6 lines 5-15 of Matz et al.) which meets the claim limitation of “Finely pureeing the broth containing all of the added cooked ground meat” as claimed in claim 8 and  “ pureeing is conducted in an industrial mixer to puree meat broth” as claimed in claim 12.
Matz et al. also discloses that the tomato based ready to drink beverage can be poured in a can (page 4 lines 22-25, Example 1) and further heat treatment is performed to protect against microbiological spoilage using sterilization method (page 6 lines 10-15) and sterilization of the final product can be performed by pasteurization method followed by packaging in cans (page 3 lines 33-35) to meet “sterilizing the protein drink” as claimed in claim 8.

14.	Regarding the amounts of ingredients as claimed in claim 8, and dependent claim 1, Matz et al. in view of secondary prior arts are silent about the individual amounts of all the ingredients of claims 8 and 1. It is also to be noted that claim 1 is a product-by-process claim. Claim 1 depends on claim 12 which depends on independent claim 8.
Matz et al. discloses a ready-to-drink protein beverage having other nutritional ingredients like sugar, vitamins etc. in 10 Oz. of liquid in a can (at least on page 4 lines 22-25; Example 1). Matz et al. also discloses that the protein is 4.0-5.5% by weight of the beverage (page 2 lines 8-10), water is 70% by weight (2150/3076x100 in Example 1) (30lbs/3076lbs, in Example 1).
Matz et al. also discloses that the percent amount of protein can be 16.25 to 18.00 gm protein per 250-350 ml beverage (at least in claim 6 of Matz et al.) includes meat stock protein: vegetable protein can be 1:1 by weight of the protein (at least in page 2 lines 5-10 and in claim 10 of Matz et al.) which meets and overlaps the claimed percent amount of protein in claims 8 and 1.
Matz et al. also discloses that water 1873 lbs. out of 2637 Ibs. (at least in page 4 of Matz et al.) and about 70% (water) with about 8.7% frozen meat stock which is modified by Smittle et al. (70% water of Matz et al. modified by Smittle’s meat broth), totaling about 79% meat broth (at least in page 5 of Matz et al.) in the composition.
Regarding the claim limitation of  “has one-third of the total weight being meat” as claimed in claim 1 , it is to be noted and as discussed above under 112 rejection of first and second paragraph that the only interpretation is one-third meat is present in meat broth. Based on that interpretation, it is to be noted that Matz et al. discloses that meat stock protein can be up to 50 % meat stock protein (page 2 lines 8-10). Smittle et al. discloses that the slurry can have 65% moisture (i.e. 1/3rd protein) and Zabel et al. discloses that 1:1.5 meat: water (at least in example 1) can make clear broth under this condition. Therefore, it can provide the guideline to one of ordinary skill in the art that the ratio of 1:3 (less than Zabel’s 1:1.5) can make the clear broth under this condition. Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention can modify Matz et al. Frozen meat stock into “meat broth” in order to make fully soluble clear form of meat (protein) having an excellent eating quality with high amount of connective tissue containing meat as disclosed by Zabel et al. (col 1 lines 50-60) having good organoleptic property which enhance the flavor of the final product (col 2 lines 40-50)  in the final product. 
It is also to be noted that regarding the claim limitation of “no separation of fat” as claimed in claim 8 , this product can also be preserved without any phase separation as disclosed by Zabel et al. (col 1 lines 50-60). However, additionally, as because the disclosed combinations of prior art meet the method steps to make the claimed composition, therefore, it will have the similar property of the claimed product.  
The only deficiency of Matz et al. is that Matz et al. disclose the use of about 79% by weight, while the present claims require 80% by weight.
It is apparent, however, that the instantly claimed amount of 80% by weight of meat broth and that taught by Matz et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties’.
In light of the case law cited above and given that there is only a “slight” difference between the amount of about 79% by weight disclosed by Matz et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 80% by weight disclosed in the present claims is but an obvious variant of the amounts disclosed in Matz et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Matz et al. is silent about the claimed amount of fat and carbohydrate as claimed in claims 8 and 1.
Manning et al. discloses that a ready-to-drink beverage having protein ([0483], [0484]) in the drink can include fats in an amount from 2.0 to 7.0 wt. % of the total nutritional supplement (at least in claims 1, 26 of Manning et al.) or 8 gm fat in 8-floz. (claim 29). However, Manning et al. also discloses blends of two carbohydrates e.g. fructose and maltodextrin as slow digesting sugars in an amount of 4 to 12 wt.% of the nutritional supplement (at least in claim 42) as claimed in claims 8 and 1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. to include disclosed amounts of fats and carbohydrates and carbohydrate can include sugar also in order to provide respective nutritional source as energy from carbohydrate ([0461]), comprising sugar in order to have desired calorie with desired sweetness and combined with other carbohydrate as slow digesting carbohydrate to provide health benefits (at least in [0468]) and fat to provide calorie energy and also to provide desired nutritional health and medical benefits as well ([at least in [0435]) in the ready-to-drink beverage composition.
9.	Regarding claim 11, it is to be noted that and as discussed above that the “pureeing’ is the type of desired consistency to be achieved with the desired amount of solid content in the composition. Matz et al. discloses that solid content can be adjusted to 14-15% (page 6 and lines 5-7) and it is known and as evidenced by NPL Tomato puree vs paste that the solid content of tomato puree is in general can be 7-24% solid content and paste is greater than 24% solid content (page 2, 3.2.1, 32.2). Therefore, it would have been obvious that the 14-15% solid content final product is in puree form and one of ordinary skill in the art can optimize the percent solid in a way so that it will retain the puree from, however, will have the desired flow property so that it can have the ability to move through feeding tube for feeding purpose.
Smittle et al. also discloses that a meat slurry can be made pureed form for human or animal consumption ([0038]). Therefore, Smittle et al. is combinable to Matz et al. 
Absent showing of unexpected results, the specific amount of consistency of pureed product is not considered to confer patentability to the claims. As the consistency of pureed product are variables that can be modified, among others, by adjusting the amount of solid content, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of solid content for desired pureed form in Matz et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. an ability to move through feeding tubes is achieved (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior
art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

15. 	Regarding claims 2, 15, Matz et al. discloses that the protein drink comprises vitamins and contains few vitamins and minerals e.g. Vitamin B1, B2 etc. and mineral , calcium etc. (at least in pages 7, 8) which meets at least one vitamin and one mineral from the claimed “Markush group” of claim 2.

16.	 Regarding claims 4, 16, Manning et al. discloses that a ready-to-drink beverage contains inulin (at least in [0190]) which is known dietary fiber and provides elimination of constipation ([0392]) and is a prebiotic i.e. preferred food for intestinal lactobacilli (probiotic) ([0397]), maltodextrin (at least in [0312]) which is a preferred taste masking agent ([0378]) and multi-functionality (0466]) and slow- digesting carbohydrate ([0467]) to provide health benefits (at least in [0468]) and skim milk powder as nutritional supplement ([0495]), guar gum as hydrocolloid group thickening agent and eliminates constipation ([0392]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. to include disclosed amounts of specific carbohydrates to provide respective nutritional source inulin (at least in [0190]) which is known dietary fiber and provides elimination of constipation ([0392]) and is a prebiotic i.e. preferred food for intestinal lactobacilli (probiotic) ([0397]), maltodextrin (at least in [0312]) which is a preferred taste masking agent ([0378]) and multi-functionality (0466]) and slow- digesting carbohydrate ([0467]) to provide health
benefits (at least in [0468]) and skim milk powder as nutritional supplement ([0495]), guar gum as hydrocolloid group thickening agent and eliminates constipation ([0392]).

17.	 Claims 6, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claims 1 and 8 and further in view of Zhao et al. US 2001/0002269 and as evidenced by NPL Honey.

18. 	Regarding claims 6, 17, Manning et al. discloses that the nutritional supplement is “ready-to-drink nutritional supplement contains fructose (at least in claim 1 of Manning et al.).
Matz et al. in view of Manning et al. are silent about the claim limitation of “the protein drink comprises honey’.
Zhao et al. discloses that honey is used in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]). It is known that honey has fructose as also evidenced by NPL Honey (page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art by including the teaching of Zhao et al. to include honey in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but
alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response (at least in [0058]).

19. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 8 and further in view of Zhao et al. US 2001/0002269 further in view of Stepherd et al. US 2013/0040037 in view of Yamada et al. USPN 5811147 in view of Bernaert et al. US 2010/0303924 and further in view of Zhao et al. US 2001/0002269 and as evidenced by NPL Honey and as evidenced by NPL Meat stock.

20. 	Regarding claim 9, Matz et al. in view of secondary prior arts disclose carbohydrate, protein, ascorbic acid etc. in such beverage composition (at least in pages 4,5, page 8 and e.g. page 7, Table II part 1, vitamin C).
Martz et al. also discloses that tomato provides palatability and flavor to the beverage composition (on page 3 lines 2-5).
Matz et al. is silent about (a) mixing the broth with bones (b) lecithin (c) cocoa powder d) adding honey.
With respect to (a), Firstly, Matz et al. discloses and as mentioned above that Matz et al. discloses “meat stock protein” and “the meat stock protein” can be any edible animal protein soluble in acidic aqueous system (page 2, Table 1, lines 10, 15 below Table 1). Matz et al. also discloses that the frozen meat stock contain approximately 24-26% protein  (page 2, lines 15-17). It is known that “Bone broth” and “Meat stock” are different and “meat stock is made with meat on bone including connective tissue” as is evidenced by NPL Meat stock that it includes meat also (page 2 last paragraph Under “What is meat stock” and page 3 Under Poultry meat stock”, it has whole chicken with giblets and page 4, under beef stock, contains bone and meat together). Therefore, Martz et al. discloses that the proteins are blended (page 5 lines 32-37) and slurry represents protein particles also (page 5 lines 32-37).
Secondly, Smittle et al. discloses that animal source protein also can include bone (at least in claim 5).
Thirdly, (additionally), Yamada et al. discloses that animal bones having calcium component can be used in powder form to include in foods and beverages in order to provide source of calcium and also as preservative (at least in claim 1 of Yamada et al.) and preserves liquid food (col 10 lines 10-15).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. in view of secondary prior art by including the teaching of Yamada et al. to include animal bones having calcium component can be used in powder form to include in foods and beverages in order to provide source of calcium and also as preservative (at least in claim 1 of Yamada et al.) and preserves liquid food (col 10 lines 10-15).
With respect to (b) Shepherd et al. US 2013/0040037 discloses that protein beverage may include cocoa powder for cocoa flavor ([0018]). It is also to be noted that
With respect to (c) Bernaert et al. 2010/0303924 discloses that cocoa powder as polyphenol source ([0041]-[0046]) and lecithin as emulsifying agent ([0076]) can be incorporated into beverage composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art to include the teaching of Shepherd et al. to include cocoa powder for cocoa flavor ([0018]) which is also a polyphenol source as disclosed by Bernaert et al. ([0041]- [0046]) and lecithin serves as emulsifying agent as also disclosed by Bernaert et al. ([0076]) can be incorporated into beverage composition.
With respect to (d ), Zhao et al. discloses that honey is used in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [(0058]). It is known that honey has fructose as also evidenced by NPL Honey (page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art by including the teaching of Zhao et al. to include honey in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response (at least in [(0058)).

21. 	Claims 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of
Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 8 and further in view of Smittle et al. US 2016/0029667 and further in view of Purser et al. USPN 5945152 in view of Bernaert et al. 2010/0303924 in view of evidence given by Miller et al. USPN 6406729 further in view of NPL neck bone (2015) and as evidenced by NPL ox.

22.  	Regarding claims 10 and 13, Matz et al. in view of Smittle et al. and secondary prior arts disclose that protein beverage composition can include salt, spices, extracts vegetable cocktail seasonings etc. (page 3 lines 12-18 and page 4, lines 7- 8 page 5, lines 7-8 e.g. salt, sugar of Matz et al.).
However, Matz et al. in view of Smittle et al. and secondary prior arts are silent about “seasoned with salt and pepper and brought to boil in water with soup herbs” as claimed in claim 10.
Matz et al. in view of Smittle et al. and secondary prior arts disclose that protein beverage composition can include salt, spices, extracts vegetable cocktail seasonings etc. (page 3 lines 12-18 and page 4, lines 7- 8 page 5, lines 7-8 e.g. salt, sugar of Matz et al.).
However, Matz et al. in view of Smittle et al. and secondary prior arts are silent about “seasoned with salt and pepper and brought to boil in water with soup herbs’ as claimed in claim 10.
Purser et al. discloses that meat can be seasoned with one or more ingredients like salt, flavorings followed by cooking at high temperature (at least in claims 1,7 of Purser et al.) and flavoring agent can include pepper (in Purser et al. Example 2) and herbal extract as the source of antioxidant (Examples 1, 3 of Purser et al.).
Regarding the phrase “and to prevent the separation of fat’, it is to be noted that Bernaert et al. 2010/0303924 discloses that lecithin can be used as emulsifying agent ([0076]) and can be incorporated into such beverage composition. Therefore, it is known that lecithin is an emulsifying agent and prevents fat separation is also evidenced by Miller et al. (col 37 lines 30-40).
Regarding boiling for approximately 3 hours, it is to be noted that Matz et al. in view of Smittle et al. and in view of secondary prior arts disclose that cooking at the disclosed high temperature range of Smittle et al. at 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in claims 87,89) makes meat broth as also disclosed by Zabel et al. (in Zabel et al. col 3 lines 55-60 e.g. 190 degree F).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. and secondary prior art to include the teaching of Purser et al. to make seasoned meat in order to have seasoned flavored ground meat which can be heated to boil using the disclosed method of Smittle and Zabel to make meat broth from seasoned meat and the time is 20 to 240 minutes as disclosed by Smittle et al. ( at least in claims 87,89 of Smittle et al.) which encompasses 3 hours claimed time of claim 13.
However, Martz et al. and in view of secondary prior arts do not disclose beef for claim 10 and ox neck for claim 13.
It is Known that ox neck bone provides both meat and bone (calcium etc nutrients from bone) and can be preferred choice of meat section from Ox /Beef. However, NPL neck bone also discloses that the neck bone of beef is the best source of making bone broth from beef because it is rich in collagen which gives the broth body and rich flavor (Under The best bones for bone broth , 2015) to meet beef is used to produce the meat broth as claimed in claim 10.
It is evidenced that Ox is the castrated bull is used to do heavy work (page 1) and therefore, it belongs to bovine cattle group. Therefore, ox neck is similar beef neck source also as claimed in claim 13. Therefore, the motivation to use beef neck to make soup as mentioned in claim 10 above remains the same for claim 13.
one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. and secondary prior art to include the teaching of NPL neck bone because neck bone of beef is the best source of making bone broth from beef because it is rich in collagen which gives the broth body and rich flavor (Under The best bones for

Response to arguments
23.	Applicants argued on page 3 second paragraph that “Nowhere does the Smittle reference specifically teach bringing the meat broth to a boil for at least approximately 3 hours”.
In response, it is to be noted that Smittle discloses 130-270 degree F ( about 55-125 degree C). Even it has wide ranges having lower value encompassing boiling temperature, however, the range encompasses boiling water temperature  to show prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it is time and temperature relation. Therefore, it is within the skill of one of ordinary skill in the art to optimize the temperature including boiling water temperature with the time in order to have the grounded protein in solution. This can be addressed by Result Effective Variable.
Absent showing of unexpected results, the specific amount of temperature and time is not considered to confer patentability to the claims. As the ground protein to be in solution by cooking are  variables that can be modified, among others, by adjusting the cooking temperature and time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of cooking temperature and time in Matz et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired solubility of the final cooked proteins/peptides in water to make desired broth  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

24.	Applicants argued on page 3 third paragraph (in bold) that “ Importantly, Smittle also teaches away from cooking the meat particles prior to adding lactic acid-producing bacteria or proteolytic enzymes to process and stabilize its meat slurry. “It is important to note that the output temperature from the fine-grinding step should not exceed a temperature value that is between about 77°F to about 95°F, as such conditions may cook an animal source of protein and/or stimulate pathogen growth.” Emphases added, ([0049]). Thus, one of ordinary skill in the art would avoid exceeding these temperatures during the grinding process, for example, just before fine grinding the meat particles”
In response, it is to be noted that claim 1 is broad and recites “comprising” open ended transitional phrase. Therefore, even if Smittle et al. discloses the addition of lactic acid-producing bacteria or proteolytic enzymes to process and stabilize its meat slurry prior to heating at 130-270 degree F, it does not teach away. In addition, in this connection, regarding the allegations in relation to [0049] of Smittle et al., it is to be noted that it is another disclosed ‘ embodiment”. 
Therefore, it is to be noted that claim 8 is broad and does not recite any specific condition at the step of “grinding cooled or defrosted meat by means of a meat mincer to form ground meat”. Therefore, the allegations made by the applicants e.g. “should not exceed a temperature value that is between about 77degree F to about 95 degree F, as such conditions may cook an animal source of protein and/or stimulate pathogen growth ([0049])” as argued on page 3 fourth paragraph, is not an issue in this respect. 
It is to be noted that Matz et al. discloses “grinding meat using mincer”. 
Smittle et al. and Zabel et al. are used to modify Matz et al. by bringing ground meat to the form of meat broth using disclosed steps which meet claimed steps of method claim 8 in order to make clear protein beverage with desired taste. Therefore, as disclosed water plus frozen meat , of Matz et al. can be modified by Smittle et al. and Zamel et al. to make protein drink with meet 80% meat broth , and it meets product claim 1 also. 

25.	Applicants argued on page 4 second paragraph that “Likewise, the Zabel reference describes heating to 190 degree F – a temperature below a boiling point temperature for water” 
In response, it is to be noted that and as mentioned above that it is temperature and time relation to achieve broth. Therefore, even if Zabel has 190 degree F (about 94-95 degree C), it will be less time to achieve identical result using boiling (100 degree C) condition. However, the reason Zabel et al. is used because examiner wants to emphasize that 190 degree F (about 95 degree C) which makes narrow range compared to Smittle et al. and it is close to boiling temperature, and can be used by one of ordinary skill in the art to make broth. One of ordinary skill in the art can, therefore, use boiling condition by optimize time under boiling condition in order to achieve the desired broth. Examiner used Result Effective Variable (REV) in combination with these two secondary prior arts by Smittle et al. and Zabel et al. 
Also it is to be noted that water boiling temperature can range from 95 degree C as evidenced by NPL Water boiling (page 1). Examiner intends to mean that 95 degree C of Zabel et al. narrows the broad range of Smittle et al. and  Zabel’s 95 degree C  is so close to boiling temp., it can be addressed using REV to optimize 100 degree C with vs 95 degree C with time for having same effect and therefore, addressed using REV. 

Conclusion
26. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792